Name: Council Regulation (EEC) No 234/81 of 20 January 1981 fixing the guide prices for the fishery products listed in Annex I (A) and (C) to Regulation (EEC) No 100/76 for the 1981 fishing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 2 . 81 Official Journal of the European Communities No L 37/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 234/81 of 20 January 1981 fixing the guide prices for the fishery products listed in Annex I (A) and (C) to Regulation (EEC) No 100/76 for the 1981 fishing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, tion in prices by comparison with those valid for the current fishing year ; whereas, with regard to variations in the seasonal characteristics of plaice , the guide price should be increased from 1 May 1981 ; whereas, in the absence of certain information concerning price trends for each fishery product with given commercial specifications, consideration should be given to the relationship between the average weighted market prices recorded when the guide prices were fixed for the previous fishing year for these products, and the average weighted market prices now current, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organiza ­ tion of the market in fishery products ('), as last amended by Regulation (EEC) No 3443 /80 (2), and in particular Article 9 (4) thereof, Having regard to the proposal from the Commission , Whereas Article 9 ( 1 ) of Regulation (EEC) No 100/76 provides that guide prices shall be fixed for each of the products listed in Annex I (A) and (C) thereto at a level which will help to stabilize market prices without leading to the formation of structural surpluses within the Community ; Whereas the guide prices for the said products were fixed for the 1980 fishing year by Regulation (EEC) No 2813/79P); Whereas the application of the abovementioned criteria defined in Article 9 of Regulation (EEC) No 100/76 involves for the 1981 fishing year, for some products an increase and for other products a stabiliza ­ HAS ADOPTED THIS REGULATION : Article 1 The guide prices applicable until 31 December 1981 for the products listed in Annex I (A) and (C) to Regu ­ lation (EEC) No 100/76 and the products to which they relate are fixed in the Annex hereto . Article 2 This Regulation shall enter into force on 2 February 1981 .' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 January 1981 . For the Council The President Ch . A. van der KLAAUW C) OJ No L 20, 28 . 1 . 1976 , p . 1 . (2 ) OJ No L 359, 31 . 12 . 1980 , p . 13 . ( J ) OJ No L 320, 15 . 12 . 1979 , p . 1 . No L 37/2 Official Journal of the European Communities 10 . 2 . 81 ANNEX Commercial specifications (* Species Guide price (ECU/tonne )Freshness category Size Presentation Extra, A Whole fish Whole fish Whole fish Whole fish 1 . Herrings 2 . Sardines (Clupea pichardus Walbaum) : (a) Atlantic (b) Mediterranean 3 . Redfish (Sebastes marinus) 4 . Cod Extra Extra A A or A A 329 511 377 660 832 500 662 608 267 475 Gutted fish with head Gutted fish with head Gutted fish with head Gutted fish with head Gutted fish with head Gutted fish with head Gutted fish with head Gutted fish with head 1 2 2 2 2 3 2 3 2 3 2 3 1 2 2 2 3 2 1 or A A or A A or A Extra or A Extra 5 . Saithe 6 . Haddock 7. Whiting 8 . Mackerel 9 . Anchovies 10 . Plaice 11 . Hake 12 . Shrimps of the genus Crangon spp Whole fish Whole fish Whole fish A 2 February to 30 April 1981 1 May 708 851 or A Gutted fish with head Gutted fish with head Gutted fish with head to 31 December 1981 1 858A A Simply boiled in water 1 246 (') The freshness categories , sizes and presentation are defined pursuant to Article 2 of Regulation (EEC) No 100/76 .